Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art of record does not appear to disclose a managed power supply system, comprising: a plurality of power sources; a control module coupled to the plurality of power sources and comprising one or more processors and a memory, the memory storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to control the power output of the power sources in a multiphase cycle; wherein for each phase of the multiphase cycle, the one or more processors: transfer power from a selected power source of the plurality of power sources; determine an input voltage associated with the transferred power, an output voltage associated with the transferred power, and current from the selected power source; determine, for each power source of the plurality of power sources, a duty cycle; modify, based on the input voltage associated with the transferred power for each phase, the output voltage associated with the transferred power for each phase of the multiphase cycle, the current from respective power source associated with the transferred power for each phase of the multiphase cycle, and the duty cycle associated with each respective power source as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849